DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected notice of allowability is to correct the foreign priority issue of PTOL-37 form. Instant Application does not claim foreign priority.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 4 has been cancelled.

	Claim 1, line 5, “at least one battery” has been replaced with -- two batteries --.
Claim 1, last line, after “hole plate strip” has been inserted with -- ,
wherein the two batteries of hole plate strips are arranged in parallel with a distance between each other shielded or masked against the access of the vapor depositing as a 

Claim 14, line 1, after “a method” has been inserted -- using the apparatus of claim 1 --.

Authorization for this examiner’s amendment was given in a telephone interview with Melanie Rauch 08/13/2021.

	Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	The prior arts of records, IDS US 5350455 teaches one row/battery of clamping jaws 4 (a pair of hole plate strips). IDS 20130273398 teaches two set of parallel of holder wall 143 (two batteries of hole plate strips), but it is non-analogous art and cannot be combined with ‘455. IDS US 20090095215 (Fig. 1) teaches substrate 4 between two parallel inner longitudinal spars 5 hold by two opposing set holding elements 2. The issue is whether the substrate 4 extends pass the inner longitudinal spar 5 before in contact with the holding element 2 (not clear from Fig. 1). US 20090095215 teaches that “The ends of the holding elements 2 protruding beyond the inner longitudinal spar 5 are designed conical and serve to accommodate one end of a tubular substrate 4”, therefore, it is not. 


Therefore, the prior art, alone or in combination, does not fairly teach the limitation of:
“wherein the two batteries of hole plate strips are arranged in parallel with a distance between each other shielded or masked against the access of the vapor depositing as a coating on the object to be coated and therefore form a masked interior space between one another which is free from vapor deposition” in the context of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEATH T CHEN/Primary Examiner, Art Unit 1716